DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim  1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 2004/0158217

7.	As to claim 1, Wu teaches an absorbent article 10, comprising: 
a chassis 34 comprising a topsheet 14, a backsheet 12 and an absorbent core 16 disposed between the topsheet and the backsheet(paragraph 0047, Figure 2C);
  
a first belt 52 (Figure 2C); 
a longitudinal centerline 100 extending from the midpoint of a front waist edge 54 of the absorbent article to a midpoint of a back waist edge 56 of the absorbent article; 

a lateral centerline 102 extending perpendicular to the longitudinal centerline through a midpoint of the longitudinal centerline (Figure 2C); 
wherein the first belt is formed at least in part by an elastomeric laminate comprising a first substrate layer 32, a second substrate layer 32’and a first plurality of elastics 3 disposed between the first and second substrate layers (paragraph 0062);
wherein the first substrate layer is bonded directly with the second substrate layer in elastic region of the elastomeric laminate – where Wu teaches the carrier layers 32,32’ are bonded to one another with the elastics 3 therebetween (paragraph 0099).  Wu also teaches in the glued zones, the elastics may be separated by spaces 802 as shown in Figure 8A (paragraph 0096).  Because this is a glued zone, the carrier layers 32, 32’ are bonded directly to one another without the elastics therebetween.  However, this is considered an elastic region as broadly as claimed because the elastics are present in this region even though they are spaced apart. 

Wu does teach greater than 40 elastic strands, but does not specifically teach the claimed Average-Strand-Spacing of less than 4 mm.  Wu teaches the general condition of an elastic assembly 52 (stomach elastics 3) using a high number of closely-spaced low decitex stomach elastics 3 to provide even distribution of forces around the wearer’s body (paragraphs 0097, 0105).  It would have been obvious to provide the claimed Average Strand spacing since the elastic laminate of Wu is used in the same environment and solves the same problem as the present invention to provide improved comfort and exudate containment (paragraphs 0060, 0105).   

Wu teach the elastics having an Average-Dtex of less than 600 (paragraphs 0076, 0110),   Wu teaches the decitex and density (spacing) of the elastics may be increased to provide the desired overall properties (paragraph 0110).  One having ordinary skill in the art would be motivated to provide the claimed parameters as Wu teaches the combination of the proper selection of stomach elastic decitex and spacing, carrier layer material, and adhesive application can provide an elastic laminate that simulates a cloth structure both when contracted and while in various stages of extension and makes structure softer and more pliable (paragraph 0118).

Wu is silent as to the Pressure-Under-Strand value of the elastomeric laminate.  However, Wu teaches the claimed elastomeric laminate with the number of strands as in the claimed invention and is constructed from similar materials.   Therefore, the elastomeric laminate of Wu having a plurality of elastics as claimed would obviously be capable of achieving the claimed Pressure-Under-Strand values.   


Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,000,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is a broader recitation of the claims of the patent in that it does not set forth a specific basis weight of the substrate layers.  Additionally, the claims are not patentably distinct from each other because the subject matter of the instant application substantially overlaps the subject matter of the patent.

10.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/218,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is a broader recitation of the claims of the ‘366 application in that it does not set forth a specific basis weight of the substrate layers.  Additionally, the claims are not patentably distinct from each other because the subject matter of the instant application substantially overlaps the subject matter of the patent.





11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781